          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 1 of 26



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

EQUAL MEANS EQUAL,                          |
THE YELLOW ROSES                            |
KATHERINE WEITBRECHT                        |
                   Plaintiffs,              |         AMENDED COMPLAINT FOR
                                            |         EQUITABLE AND INJUNCTIVE
                                            |         RELIEF AND FOR RELIEF UNDER
v.                                          |         THE ALL WRITS ACT
                                            |
                                            |         Civil Action No. 20-cv-10015
                                            |
DAVID S. FERRIERO, in his official          |
Capacity as Archivist of the United States, |
                              Defendant.    |
____________________________________|

       Equal Means Equal, The Yellow Roses, and Katherine Weitbrecht bring this action for

equitable and injunctive relief and relief under the All Writs Act.

                                       INTRODUCTION

       1. This action concerns the recent ratification of the Equal Rights Amendment (“ERA”)

and raises novel questions of public importance. Review by this Court will offer significant

pragmatic benefits and provide needed guidance to the litigants, as well as to government

officials responsible for complying with the ERA.

       2. Thirty-eight states (three-fourths) are needed to ratify a constitutional amendment.

Nevada and Illinois became the 36th and 37th States to ratify the ERA in 2017 and 2018,

respectively. Virginia became the 38th State to ratify the ERA on January 27, 2020.

       3. On December 16, 2019, Attorneys General from Alabama, Louisiana and South

Dakota (“Alabama Plaintiffs”) preemptively filed suit in Alabama federal court suit against the

United States Archivist, seeking to block ratification of the ERA when Virginia ratified.

Alabama et al. v. Ferriero, N.D. Alabama, No. 7:2019cv02032. The Alabama Plaintiffs seek




                                                 1
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 2 of 26



declaratory and injunctive remedies, including preliminary and permanent injunctions, directing

the Archivist not to record Virginia’s ratification, and to remove the already-recorded

ratifications of Nebraska, Idaho, Tennessee, Kentucky, and South Dakota.

       4. On December 19, 2019, just days after the Alabama lawsuit was filed, Defendant

Archivist (National Archives and Records Administration) issued a statement declaring that it

“does not intend to take any action regarding the ERA until, at a minimum, it receives the

guidance it previously requested [from the Justice Department’s Office of Legal Counsel] and in

no event before February 15, 2020.” U.S. National Archives and Records Administration, Press

Release, December 19, 2019.

       5. On January 8, 2020, the day after this action was filed, the Department of Justice

Office of Legal Counsel released to the public a formal legal opinion (slip opinion) dated

January 6, 2020, stating, inter alia, “...even if one or more state legislatures were to ratify...” the

Equal Rights Amendment, “...it would not become part of the Constitution, and the Archivist

could not certify its adoption under 1 U.S.C. § 106b.” Ratification of the Equal Rights

Amendment, Memorandum Opinion for the General Counsel National Archives and records

Administration, https://www.justice.gov/olc/file/1235176/download.

       6. On January 8, 2020, citing the Office of Legal Counsel’s opinion, the Defendant

Archivist of the United States released an official statement declaring he would not certify

adoption of the Equal Rights Amendment, and citing, inter alia, this litigation, would “...abide

by the OLC opinion, unless otherwise directed by a final court order.” NARA Press Statement on

the Equal Rights Amendment, https://www.archives.gov/press/press-releases-4




                                                  2
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 3 of 26



       7. By its terms, the ERA becomes enforceable two years after ratification. This two-year

period is designed to give state and federal officials time to examine and repair laws, regulations,

and policies, to remove all sex discriminatory features. Plaintiffs have an interest in ensuring that

state officials begin taking these steps now that Virginia has ratified.

       8. Plaintiffs filed this action to ensure the proper recording of Virginia’s ratification, and

the ERA’s ratification. Plaintiffs also seek to prevent the Archivist from improperly removing

prior ratifications by any state. Plaintiffs, therefore, seek by this complaint all appropriate writs,

injunctions, judgments and orders to ensure the ERA is recorded as the duly ratified 28th

Amendment to the U.S. Constitution.

                                       PARTIES

       9. Defendant, David S. Ferriero, is the Archivist of the United States. The Archivist

directs and supervises the National Archives and Records Administration and is responsible for

administering the process of recording states’ ratifications of constitutional amendments, and for

recording the amendments. See 1. U.S.C. §106b. The Archivist is sued in his official capacity.

       10. Plaintiff Equal Means Equal is a national 501(c)(4) organization whose

sole purpose is to advocate for women’s equality and ratification of the ERA and equal rights for

women and girls.

       11. Plaintiff The Yellow Roses is an organization of Massachusetts high school students,

founded in 2016 for the sole purpose of advocating for ratification of the ERA.

       12. Plaintiff Katherine Weitbrecht is a female resident of Plymouth County

Massachusetts.

                                          JURISDICTION

       13. This Court has subject-matter jurisdiction under 28 U.S.C. §1331, 28 U.S.C.




                                                   3
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 4 of 26



§1361 and 28 U.S.C. § 1651, because this case seeks equitable relief, a Writ of Mandamus, and

relief under the All Writs Act, and arises under the Constitution and laws of the United States.

       14. Venue is proper under 28 U.S.C. §1391(e) because Defendant is an officer of the

United States sued in his official capacity, this case does not involve real property, and Plaintiff

The Yellow Roses and Plaintiff Katherine Weitbrecht reside in Massachusetts.

                                              FACTS

       15. In 1972, Congress proposed the Equal Rights Amendment as an amendment to the

United States Constitution, and sent it to the states for ratification. The ERA states, “[e]quality of

rights under the law shall not be denied or abridged by the United States or by any state on

account of sex.” As the same time, however, Congress enacted a separate provision as a

preamble to the ERA, purporting to give the States only seven years to ratify (by March 22,

1979). This separate deadline, as a preamble provision and not part of the ERA itself, thus was

not subject to approval by the States. Indeed, only some of the states that voted to ratify

mentioned the deadline.

       16. The extra-textual deadline is unconstitutional as it imposes unlawful constraints on

the States to elect a schedule of their choosing on which to consider and ratify - or decline to

ratify - a proposed constitutional amendment.

       17. The first sixteen amendments to the U.S. Constitution had no ratification deadlines.

The first time Congress imposed a deadline was relatively recently, with the Eighteenth

Amendment (prohibition) in 1917. Notably, the deadline for ratification of the Eighteenth

Amendment was not extra-textual; it was included in the text of the proposed amendment itself.

       18. In 1978, as the extra-textual deadline approached, Congress passed a joint resolution




                                                  4
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 5 of 26



by simple majority of both houses, extending the ERA’s extra-textual deadline to June 30, 1982.

Like the extra-textual deadline, the extension bill was enacted separately from the ERA itself and

was not sent to the states for approval. That the extra-textual deadline was extended by routine

statutory process without congressional action on the ERA itself, and was passed by a simple

majority in both houses rather than the two-thirds required for amendments, illustrates not only

its extra-textual nature, but also that Congress perceived the deadline to be untethered to the

ERA. When the extra-textual deadline expired in 1979, 35 states, including Massachusetts, had

ratified the ERA. No additional states ratified between 1979 and 1982.

        19. When the ERA extension bill deadline expired in 1982, women’s rights groups

continued to work toward ratification, especially after 1992, when the 27th Amendment

(“Madison Amendment”) was ratified 203 years after it passed Congress. Proponents of the ERA

were incredulous that a congressional pay-raise amendment was ratified centuries after Congress

dispatched it to the States, while a proposed constitutional amendment granting equality of

citizenship to women was given only ten years. The ERA’s proponents were also aware that the

Madison Amendment was ratified and approved by Congress despite the fact that the United

States Supreme Court had ruled, in Dillon v. Gloss, 256 U.S. 368, 376 (1921), that the Madison

Amendment was already too old in 1921 to ratify.

        20. Despite expiration of the extra-textual deadline and its subsequent extension,

women’s rights groups and others have worked continuously to ratify the ERA, succeeding in

Nevada in 2017, and Illinois in 2018. The Archivist recorded both ratifications.

        21. Now that Virginia has become the thirty-eighth state to ratify, the ERA is a valid

amendment to the Constitution despite the extra-textual deadline because the deadline is a

constitutional nullity.




                                                 5
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 6 of 26



       22. Article V of the U.S. Constitution, which sets out the process for ratification,

nowhere grants Congress the power to restrict States’ rights concerning ratification by enacting a

separate provision to limit the time period within which the States must ratify. Article V only

gives Congress authority to “propose amendments” and to “propose” whether they may be

ratified “by state legislature or constitutional convention…” These allocations of proposal power

in Article V neither require nor permit - nor warrant - a grant of implied power to Congress to

use an extra-textual statute to impose a deadline on ratification.

       23. The Tenth Amendment limits the power of the federal government to constrain

legislatively the States’ power to ratify proposed amendments: “The powers not delegated to the

United States by the Constitution, nor prohibited by it to the States, are reserved to the states

respectively, or to the people.”

       24. If Congress may impose deadlines on ratification of amendments, it must do so in a

constitutional manner, by placing the deadline within the text of a proposed amendment itself, as

happened with the 20th, 21st, and 22nd Amendments. This at least allows the States to decide for

themselves, as a matter of process and substance, whether they want to ratify an amendment on a

proposed schedule. Congress may not, as occurred with the ERA, enact a provision separately

from the ERA itself that substantively - and, therefore, unconstitutionally - constrained the

States’ ratification powers and subverted the plain language of Article V by limiting the States’

sovereign rights. It would be equally inappropriate for the States to impose a deadline on the

Congress in circumstances where the States initiated an amendatory process through Convention.

The extra-textual deadline, therefore, offends the constitutional allocation of equal amendatory

power between the federal and state governments established by the Framers in Article V, and

required by the Tenth Amendment.




                                                  6
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 7 of 26



        25. After a state has ratified a proposed amendment, nothing in Article V or

United States Supreme Court precedent permits it to rescind its ratification. Indeed, the

Fourteenth Amendment was successfully ratified despite rescissions by two states, at a time

when, had those rescissions counted, the Fourteenth Amendment could not have been added to

the Constitution. The text of the Constitution allows nullification of amendments only by

subsequent repealing of amendments, as was the fate of the Eighteenth Amendment. Further,

nothing in Article V allows some states to nullify the value of other states’ ratifications, which is

inevitable if states are permitted to rescind.

        26. The only court to pass on the issue of whether states may rescind was a single District

Court judge in Idaho. Idaho v. Freeman, 529 F. Supp. 1107, 1128 (D. Idaho 1981). The District

Court ruled that states may rescind their ERA ratifications, but the ruling was appealed to the 9th

Circuit, and a certiorari petition was filed with the United States Supreme Court. The Supreme

Court granted pre-judgment certiorari and stayed the judgment of the District Court. When the

1982 ERA deadline extension expired, the case was dismissed as moot. N.O.W. v. Idaho, 459

U.S. 809 (1982). Thus, there is no case law from any federal court addressing whether a state

may rescind its ratification of an amendment and recent attempts by several states to rescind their

ratifications are without legal support.

        27. Whether an amendment becomes part of the Constitution is determined solely by the

state-ratification process: an amendment “...shall be valid to all intents and purposes, as part of

this Constitution, when ratified by the legislatures of three-fourths of the several states, or by

conventions in three-fourths thereof...” Nothing more is needed than the vote of three-fourths of

the states, by legislature or by convention. Once that happens, the amendment becomes law and

the Archivist of the United States performs the purely ministerial task of recording the last state’s




                                                  7
            Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 8 of 26



ratification decision, followed by a recording of the ratified amendment itself. Dillon at 376 (The

Eighteenth Amendment “was consummated January 16, 1919. That the Secretary of State [now

the Archivist] did not proclaim its ratification until January 29, 1919, is not material, for the date

of its consummation, and not that on which it is proclaimed, controls.)

        28. The Archivist has properly recorded ratification documents from thirty-seven states,

including recent post-deadline ratifications by Nevada (2017) and Illinois (2018). The Archivist

has no obligation, duty or authority to record unlawful attempts to rescind ratifications, or to

decline to record Virginia’s ratification or ratification by any additional state. Nor may the

Archivist decline to record an amendment once the requisite three-fourths of the States have

ratified.

        29. The Archivist acted legally in recording ratifications of thirty-seven states.

His actions respect the Constitution, the plain language of Article V, and the Tenth Amendment.

        30. Notwithstanding the Archivist’s compliance with the law thus far, the Alabama

Plaintiffs allege that the Archivist acted illegally by recording the ratifications of Nevada and

Illinois, and by not recording attempted rescissions of prior ratifications by five states.

        31. Plaintiffs here, like the Alabama Plaintiffs, seek to ensure that the Archivist

performs his duties. But unlike the Alabama Plaintiffs, Plaintiffs seek to ensure that the Archivist

performs his duties lawfully, so that the Constitution formally recognizes women’s equality of

citizenship for the first time in history.

        32. Article V clearly gives Congress and the States separate, co-equal and distinct roles in

the amendatory process. See The Federalist No. 43 (Hamilton) (explaining that Article V

“equally enables the general and the States governments”). This balance was by design, as it

makes the amendment process “neither wholly national nor wholly federal.” The Federalist No.




                                                  8
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 9 of 26



39 (Madison). Article V accomplishes this balance by giving Congress and the States “carefully

balanced and approximately equally distributed” powers. Idaho v. Freeman, 529 F. Supp. at

1128.

        33. Although Article V states that Congress has the power to control the “mode of

ratification,” see United States v. Sprague, 282 U.S. 716, 732 (1931), this refers solely to the

choice between ratification by convention or by state legislatures.

        34. The United States Supreme Court has said that Congress may set “reasonable” time

limits on ratification, Dillon v. Gloss, 256 U.S. 368, 376 (1921). However, the Amendment at

issue in that case - the Eighteenth - expressly included a deadline within the text of the

amendment itself. (See Section 3 of the Eighteenth Amendment: “This article shall be

inoperative unless it shall have been ratified as an amendment to the Constitution by the

legislatures of the several states, as provided in the Constitution, within seven years from the

date of the submission hereof to the states by the Congress.”) Thus, Dillon is authority for at, at

most, the proposition that an amendment may include a deadline - or anything else - in its text.

        35. Further, it is arguable that Dillon is no longer good law as the underlying basis for

Dillon no longer applies. The United States is a much more complex nation today than it was

when Dillon was decided in 1921. In Dillon, the Court was primarily concerned with ensuring

national consensus for proposed amendments. It ruled that substantial contemporaneity between

the date when Congress proposes an amendment, and the date when the last of three-fourths of

the States ratifies would demonstrate consensus. Contemporanaeity, however, is no longer

necessary to show consensus. Indeed, recent rigorous survey research demonstrates

overwhelming national support for the ERA. CISION, PR Newswire.com, Americans – by 94% -

Overwhelmingly Support the Equal Rights Amendment, June 17, 2016. Indeed, imposing a short




                                                  9
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 10 of 26



ratification deadline can undermine consensus, as occurred with Prohibition. The seven-year

deadline put artificial pressure on the states to ratify quickly, without giving sufficient attention

to the consequences of ratification, a reality that quickly became clear when prohibition was

repealed soon after it became law.

       36. Dillon’s viability is questionable not only because its underlying premise about

demonstrating consensus through contemporaneity is anachronistic, but also because it was

effectively voided when Congress disregarded the decision by validating the Madison

Amendment in 1992 after it languished with insufficient numbers of ratifying states since its

original proposal in 1789. Congressional approval of the Madison Amendment’s ratification in

1992 ignored the Dillon court’s admonition that the Amendment was already too old, in 1921, to

ratify. Dillon at 375 (“proposal and ratification ... are not to be widely separated in time.”)

       37. The States have exclusive authority over the ratification process, an authority that

cannot be mitigated by ratification deadlines enacted by Congress outside the scope of its power

to propose amendments. Congress exceeded its Article V authority by enacting an extra-textual

deadline, thus denying the States their right to exercise exclusive control over the ratification

process. Dyer v. Blair, 390 F. Supp. 1291, 1307 (N.D. Ill. 1975) (Stevens, J.) (“[Article V’s]

failure to prescribe any particular ratification procedure, or required vote to effectuate a

ratification, is certainly consistent with the basic understanding the state legislature should have

the power and the discretion to determine for themselves how they should discharge the

responsibilities committed to them by the federal government.”)

       38. Since Congress began imposing deadlines in the early 1900s, it has done so

inconsistently, adding deadlines for some amendments, but not all. For example, a deadline was

imposed on the Eighteenth but not the Nineteenth Amendment. And even when imposing




                                                  10
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 11 of 26



deadlines, Congress has done so capriciously by placing some deadlines in the text of proposed

amendments (Eighteenth, Twentieth, Twenty-First, and Twenty-Second) and in separate

provisions for others (Twenty-Third, Twenty-Fourth, Twenty-Fifth and Twenty-Sixth

Amendments). The constitutionality of extra-textual statutory deadlines has never been

addressed by any court, but it should be obvious that amending the Constitution is not run-of-the-

mill lawmaking. The process should be consistent, predictable, and strictly obedient to the

Constitution.

         39. Congress’ inconsistent handling of ratification deadlines and disregard for

Dillon support Plaintiffs’ request that this Court declare the extra-textual ERA deadline a

constitutional nullity.

         40. This Court should also prohibit the Archivist from recording any state’s attempt

to rescind a prior ratification of the ERA.

         41. After Virginia ratified, the Archivist refused to record Virginia’s ratification. In turn,

the Archivist violated his duty to “cause the [ERA] to be published, with his certificate,

specifying the States by which the same may have been adopted, and that the same has become

valid, to all intents and purposes, as a part of the Constitution of the United States.” 1 U.S.C.

§106b.

         42. The Archivist’s duties are narrow in scope and purely ministerial in function because

the date when an amendment becomes law is the date when the last state ratifies. Dillon at 376.

The Alabama Plaintiffs seek to disrupt a constitutionally valid process by obtaining a court order

nullifying existing ratifications of the ERA, and forbidding the Archivist to recognize the ERA

itself as duly ratified. Plaintiffs here seek a remedy from this Court to ensure that the Archivist is




                                                   11
            Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 12 of 26



not unlawfully prohibited from performing his ministerial duties, and recording the ERA as duly

ratified.

        43. The ERA is critically important to American Democracy; it guarantees women

full equality of citizenship. Presently, women enjoy less than full citizenship. For example, the

United States Supreme Court has held that the Fourteenth Amendment’s Equal Protection Clause

prohibits sex discrimination less effectively than it prohibits other forms of discrimination

because the applicable legal standard denies women the strictest level of legal scrutiny, thus

permitting more sex discrimination than is legally tolerated against other social classes. See, e.g.,

United States v. Virginia, 518 U.S. 515, 532 (1996).

        44. The issues presented here are justiciable, non-political questions. “[G]ving plenary

power to Congress to control the amendment process runs completely counter to the intentions of

the founding fathers.” Freeman, 529 F. Supp. at 1126. Because Article V “split[s]” the amending

power “between Congress and the states,” “it is evident … that the framers did not intend either

of those two parties to be the final arbiter of the process”; rather, “the courts, as a neutral third

party … [would] decide … questions raised under article V.” Id. at 1134. Courts are “not …

free” to dismiss challenges to the ratification process as political questions, as then-Judge

Stevens explained, because “the [Supreme] Court has on several occasions decided questions

arising under article V, even in the face of ‘political questions’ contentions.” Dyer, 390 F. Supp.

at 1300; accord Freeman, 529 F. Supp. at 1122-23 (collecting cases).

        45. Plaintiffs have standing to seek a remedy because government officials are refusing

to identify and repair sex discriminatory provisions in laws, regulations and policies based on the

Archivist’s refusal to recognize the ERA as a duly ratified amendment, thus exposing them to an

unnecessary risk of harm, and denying them their legal interest in having government officials




                                                  12
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 13 of 26



begin said repair work. See Buckley v. Valeo, 424 U.S. 1, 117 (1976) (per curiam) (“Party

litigants with sufficient concrete interests at stake may have standing to raise constitutional

questions of separation of powers with respect to an agency designated to adjudicate their

rights”). See also, N.O.W. v. Idaho, supra (National Organization for Women granted standing as

intervenor-Defendant to address constitutionality of ERA rescissions and deadline extension).

       46. Plaintiff Katherine Weitbrecht, The Yellow Roses, and all women in Massachusetts

are experiencing an increased risk of harm because of the Defendants’ actions and inactions

because women as a class are currently excluded from protection under the state’s hate-crime

statute, Mass.G.L.c.265, §39, which means they are being denied equal protection from

sex/gender-based hate-crimes and associated deterrence of gender-based hate-crimes ensuing

from their enforcement. The Massachusetts hate crime statute is facially discriminatory, thus

causing injury to all Plaintiffs because unequal treatment is a cognizable legal injury. The

Massachusetts hate crime statute should be repaired so that it is no longer discriminatory based

on sex, but lawmakers and other government officials will not take steps to fix the hate crime

statute so long as the Archivist refuses to record the ERA as a valid constitutional amendment.

       47. Relief from this Court will protect Plaintiffs and all women, as well as the States,

from suffering irreparable injury. See Maryland v. King, 567 U.S. 1301 (2012) (Roberts, C.J., in

chambers) (“[A]ny time a State is enjoined by a court from effectuating statutes enacted by

representatives of its people, it suffers a form of irreparable injury.”)

       48. Precluding the enforcement of the Constitution, like “the threat of enforcement of [an

unconstitutional law,] is an Article III injury in fact.” Susan B. Anthony List v. Driehaus, 573

U.S. 149, 16 (2014).

       49. Plaintiffs seek to vindicate their rights, and the rights of the States to exercise fully




                                                  13
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 14 of 26



their co-equal constitutional role in the amendatory process, on par with the national

government, by respecting the plain language of Article V, and the Tenth Amendment.

       50. Thus, Plaintiffs ask this Court to issue any and all appropriate writs, orders, and

judgments to ensure proper recording of the ERA as the duly enacted twenty-eighth Amendment

to the U.S. Constitution.

               FACTS REGARDING THE CLASS OF PEOPLE AFFECTED

       51. Violence against women is the product of women’s inequality and is reinforced by

discriminatory laws and exclusionary social norms.1

       52. Nearly 1 in 2 women experiences some form of sexual violence in their lifetime, 37%

between the ages of 18-24.2 Females are 5 to 8 times more likely than men to be victimized by an

intimate partner and they suffer disproportionately high rates of domestic and dating violence,3

sexual assault,4 and stalking.5 Only a small percentage of victims report sexual assaults to



1
  U.N. General Assembly, 2006, In-Depth Study on All Forms of Violence against Women:
Report of the Secretary General. A/61/122/Add.1; United Nations, New York,
http://www.un.org/womenwatch/daw/vaw/v-sg-study.htm, February 2010; D. Rhode,
Speaking of Sex, 1997, the Denial of Gender Inequality.
2
  Rape Prevention and Education Program, Centers for Disease Control and Prevention, 2013.
http://www.cdc.gov/violenceprevention/rpe/>.
3
  U.S. DEPARTMENT OF JUSTICE, Violence by Intimates: Analysis of Data on Crimes by
Current or Former Spouses, Boyfriends, and Girlfriends, (March 1998) (violence by an intimate
partner accounts for about 21% of violent crime experienced by women and about 2% of the
violence experienced by men.) 92% of all domestic violence incidents are committed by men
against women; accord, U.S. DEPARTMENT OF JUSTICE, Violence Against Women, Bureau of
Justice Statistics, January, 1994; and Koss, M.P. (1988), Hidden Rape: Incidence, Prevalence
and Descriptive Characteristics of Sexual Aggression and Victimization in a National Sample of
College Students. In Burgess, A.W. (ed.) Sexual Assault. Vol. II. New York: Garland Pub. (84%
of raped women know their assailants and 57% of rapes occur on a date.)
4
  U.S. DEPARTMENT OF JUSTICE, 2003 National Crime Victimization Survey (nine out of ten rape
victims are female); Koss, M.P., id, (women aged 16-24 are four times more likely to be raped
than any other population group.)
5
  8% of women and 2% of men in the United States have been stalked at some time in their life.
78% of stalking victims identified in a survey were women, and 22 percent were men. Thus, four
out of five stalking victims are women. By comparison, 94 percent of the stalkers identified by


                                                14
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 15 of 26



government officials because, inter alia, they expect the government not to provide effective

redress, and they fear the legal system will cause additional harm.6

       53. 9% of all rapists are prosecuted, 5% lead to conviction, and less than 3% spend even

one day behind bars.7

       54. Offenders’ sense of entitlement, caused in part by women’s constitutional inequality,

fosters rape-supportive attitudes and behaviors, which is correlated with sexual aggression.8

       55. One in three to one in four women is victimized by sexual assault during college.9

Given that approximately 916,000 women graduated from post-secondary schools in 2009,10 this

means over 200,000 women are victimized by sexual assault during college. Some studies find as

few as 5% of college victims file reports.11

       56. Female students in the United States endure pervasive unequal treatment, harassment




female victims and 60 percent of the stalkers identified by male victims were male. Overall, 87
percent of the stalkers identified by the victims were male. NATIONAL INSTITUTE OF JUSTICE
Stalking in America: Findings from the National Violence Against Women Survey, 1998.
6
   D. Kilpatrick et al., Drug-facilitated, incapacitated, and Forcible Rape: A National Study,
2007; U.S. Bureau of justice Statistics, M. Planty and L. Langton, Female Victims of Sexual
Violence, 1994-2010,” 2010.
7
   Probability Statistics Calculated by the Rape, Abuse and Incest National Network, “Reporting
Rats,” 2013.
8
   L. Bouffard, Exploring the Utility of Entitlement in Understanding Sexual Aggression, 38
Journal of Criminal Justice, pp.870-879 (2010).
9
  https://www.ncjrs.gov/pdffiles1/nij/grants/221153.pdf, pp. xii-xiii and 2-1 (2007); U.S.
Department of Justice Office of Community Oriented Policing Services, Acquaintance Rape of
College Students, March 28, 2002, http://www.cops.usdoj.gov/pdf/e03021472.pdf;
https://www.ncjrs.gov/pdffiles1/nij/grants/221153.pdf; Freyd, J. Rosenthal, M. & Smith, C.,
Preliminary Results from the University of Oregon Sexual Violence and Institutional Behavior
Campus Survey, 2014, http://dynamic.uoregon.edu/jjf/campus/UO-campus- results-
30Sept14.pdf.
10
   http://www.census.gov/prod/2012pubs/p20-566.pdf.
11
    B. Fischer, et al., Sexual Victimization of College Women, National Institute of Justice,
(2000), http://www.nij.gov/publications/pages/publication-detail.aspx?ncjnumber=182369 (5%).


                                                15
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 16 of 26



and violence, on the basis of sex, throughout all levels of education.12 Women also suffer

disproportionately high rates of domestic and dating violence,13 sexual assault14 and stalking.15

       57. Because women do not enjoy full constitutional equality, they suffer

disproportionately higher rates of violence, and offenders of violence against women are less

likely to be held responsible compared to offenders of other types of violence.

       58. The relief sought here is, therefore, necessary to protect the rights of the Plaintiffs

and similarly situated others.

                            PLAINTIFF EQUAL MEANS EQUAL

       59. Equal Means Equal (EME) is a national 501(c)(4) non-profit organization whose

sole mission and purpose is to eradicate sex/gender inequality and advocate for sex/gender

equality and fully equal rights for women and men.

12
   Sadker, & Zittleman, Still Failing at Fairness, How Gender Bias Cheats Girls and Boys in
School and What We Can Do About It, Scribner Press 2009;
www.hks.harvard.edu/centers/carr/research-publications/carr-center-working-papers-
series/caplan-and-ford-%22the-voices-of-diversity-%22.
13
   Women are less likely than men to be victims of violent crimes overall, but women are 5 to 8
times more likely than men to be victimized by an intimate partner. Violence by Intimates:
Analysis of Data on Crimes by Current or Former Spouses, Boyfriends, and Girlfriends, U.S.
Department of Justice, March, 1998; violence by an intimate partner accounts for about 21% of
violent crime experienced by women and about 2% of the violence experienced by men. Id. 92%
of all domestic violence incidents are committed by men against women. Violence Against
Women, Bureau of Justice Statistics, U.S. Department of Justice, January, 1994; 84% of raped
women know their assailants and 57% of rapes occur on a date. Koss, M.P. (1988). Hidden
Rape: Incidence, Prevalence and descriptive Characteristics of Sexual Aggression and
Victimization in a National Sample of College Students. In Burgess, A.W. (ed.) Sexual Assault.
Vol. II. New York: Garland Pub.
14
   Nine out of ten rape victims are female, U.S. Department of Justice, 2003 National Crime
Victimization Survey. 2003; Women aged 16-24 are four times more likely to be raped than any
other population group. Koss, M.P., id.
15
   8% of women and 2% of men in the United States have been stalked at some time in their life.
78% of stalking victims identified in a survey were women, and 22 percent were men. Thus, four
out of five stalking victims are women. By comparison, 94 percent of the stalkers identified by
female victims and 60 percent of the stalkers identified by male victims were male. Overall, 87
percent of the stalkers identified by the victims were male. National Institute of Justice 1998.
Stalking in America: Findings from the National Violence Against Women Survey).


                                                16
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 17 of 26



       60. In 2016, EME released an award-winning film entitled Equal Means Equal. This

documentary film, a decade in the making, examined the status of American women in over two

dozen areas where women experienced sex discrimination, and analyzed whether ratification of

the ERA would mitigate this overall pattern of discrimination in American society.

       61. Along with producing the film, EME has been instrumental in raising awareness

about the ERA and helping to pass ERA ratification bills in Nevada, Illinois, and Virginia.

EME’s executive director, Kamala Lopez, testified in front of the Illinois legislature in support of

the ERA. EME has engaged in direct political action and educational campaigns in many states,

related to ratification of the ERA, including Virginia, Arizona, North Carolina, South Carolina,

Missouri, Nevada, Illinois, Utah, Georgia, Louisiana, Florida, and Oklahoma. EME engages with

its member/supporters who donate funds and volunteer their services, which enable EME to

carry out its mission.

       62. Since Virginia became the thirty-eighth state to ratify the ERA in January 2020, EME

has been frustrated in its mission because of the Archivist’s refusal to recognize Virginia’s

ratification, and record the ERA as the validly enacted twenty-eighth Amendment to the United

States Constitution. EME has been advocating for state and federal officials to begin the process

of examining their laws and regulations, and to take steps to repair all sex discriminatory

provisions, but officials have declined, citing the Archivist’s refusal to recognize the ERA as

ratified. This has frustrated EME’s mission because it is unable to advocate at all for the repair

work that should already be underway, and would already be underway, if the Archivist had not

stated his refusal to recognize the ERA as a valid amendment to the United States Constitution.

       63. Because the Archivist has refused to recognize the ERA as ratified, victims of sex

discrimination represented by EME have been unable to assert their rights under the ERA with




                                                 17
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 18 of 26



regard to insisting that government officials begin the task of examining and repairing sex

discriminatory provisions. EME has personally witnessed reluctance on the part of women,

attorneys, and other advocates to demand that such repair work begin because of the Archivist’s

refusal to record the ERA as a validly enacted amendment to the United States Constitution. In

turn, EME has had to divert resources to educate and inform its member/supporters and the

general public about why the ERA is duly ratified despite the Archivist’s opinion to the contrary,

why the Archivist’s view is incorrect as a matter of law, and why government officials should

already be taking steps to repair sex discriminatory laws, regulations, and policies. EME has also

had to divert significant time and resources to advocating for government officials to accept that

the ERA is a validly enacted amendment, and that they are legally obligated to begin the process

of identifying and repairing sex discriminatory laws, regulations and policies. This diversion of

resources has reduced the amount of resources available to EME that they would otherwise be

using to assist in said repair work in anticipation of the ERA taking effect in January 2022.

       64. EME’s involvement in this litigation is intended to represent EME’s own interersts,

as well as the interests of its members/supporters, and women everywhere who have suffered and

are at increased risk of suffering harm because they are female and do not enjoy equal protection

of law. Because the ERA is a validly enacted amendment to the United States Constitution, EME

and all women have a protectable legal interest in having all government officials, state and

federal, immediately begin the process of repairing all sex discriminatory laws, regulations and

policies, before the ERA becomes enforceable in January 2022. EME as an organization, and all

women, also have a protectable legal interest in ensuring that sex discriminatory laws,

regulations and policies are repaired as quickly as possible because if government officials do

nothing until January 2022 out of deference to the Archivist’s unlawful refusal to record the




                                                18
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 19 of 26



ERA as duly ratified, then women, EME and other advocacy groups will be forced to expend

significant resources filing lawsuits against government officials to repair such laws, regulations

and policies simply because government officials did nothing to repair them during the two-year

repair period provided in the ERA itself.

       65. EME has over twenty-thousand active supporters including members of the

entertainment and media community. The organization is well known as a leader in the modern

strategy for ratification of the ERA and has worked in collaboration with major labor unions

such as the Teamsters, Screen Actors Guild, American Federation of Radio and Television

Artists, the United Nations (UN Women), the National Women’s Political Caucus, the YWCA,

the AAUW, the ACLU, the League of Women Voters, Yale Women, the National Association of

Women’s Commissions, Veteran Feminists of America, Women Matter, the National Black

Women’s Caucus, Black Voters Matter, Common Cause, Indivisible, Women Occupy

Hollywood, NOW Hollywood, Hispanics Organized for Political Equality (HOPE), the Latino

Legislative Caucus of the State of California, among others. Since 2009, the ERA Education

Project and EME have actively engaged in advocacy and educational services, including working

directly with government officials to address discriminatory laws, regulations, and policies

related to women’s equality and the ERA. They have received many commendations for their

work in the service of advancing women’s equality and ensuring ratification of the ERA.

                             PLAINTIFF THE YELLOW ROSES

       66. Plaintiff The Yellow Roses is a volunteer student organization, founded in

Quincy, Massachusetts in 2016 by a group of middle school girls who were surprised to learn in

school that women were not yet equal citizens under the U.S. Constitution. The organization’s

sole mission is to advocate for and raise public awareness about ratification of the ERA.




                                                19
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 20 of 26



       67. The Yellow Roses has engaged in numerous activities, including circulating a

Petition for the ratification of the ERA; interviewing and being interviewed by local and national

publications; meeting with state and federal officials to advocate for the equal treatment of

women and ratification of the ERA; collaborating with activists such as Gloria Steinem, and

making public appearances to advocate for and teach young people to be activists in their

communities.

       68. The Yellow Roses have been subjected to a needless increased risk of

violence because they are female, and government officials are not currently undertaking any

steps to identify and repair sex discriminatory laws, regulations and policies. They have a

protectable legal interest in ensuring that government officials regard the ERA as a validly

enacted amendment to the United States Constitution, and begin the process of examining and

repairing sex discriminatory laws, regulations and policies, including the Massachusetts hate

crime statute, which currently excludes females from its protection.

       69. The mission of the Yellow Roses is impaired by the refusal of government officials to

begin the process of examining and repairing sex discriminatory laws, regulations, and policies

because they cannot effectively advocate on behalf of the ERA so long as the ERA is perceived

by government officials as not validly enacted based on the Archivist’s refusal to record it.

                               THE INDIVIDUAL PLAINTIFF

       70. Plaintiff Katherine Weitbrecht is a resident of and a college sophomore in

Norfolk County, Massachusetts.

       71. Ms. Weitbrecht personally suffered a violent act because she is female when




                                                20
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 21 of 26



she was strangled in Massachusetts by a man who mocked her for wearing a rape whistle on

campus late at night. The man had a history of making discriminatory and derogatory comments

about females.

       72. Ms. Weitbrecht reported the strangulation incident to law enforcement, but

no hate crime charges could be filed because, as a female, she is not protected under the

Massachusetts hate crime statute, Mass.G.L.c.265, §39. Had she suffered the exact same crime

based on a different protected class category, such as ethnicity or religion, a hate crime charge

could have been filed.

       73. Although Ms. Weitbrecht was strangled, the offender was charged only with a

single misdemeanor count of assault and battery. The offender’s case was continued without a

finding; he suffered no serious consequences.

       74. Because of her experience, Ms. Weitbrecht is now reluctant to report any sex-based

criminal activity she may endure. As a college student, Ms. Weitbrecht faces a disproportionately

high risk of harm because she is female. Ms. Weitbrecht fears that reporting crimes committed

against her because she is female will lead to inadequate charges and unjust treatment by law

enforcement and the legal system.

       75. Ms. Weitbrecht’s rights and well-being are threatened and violated by her lack of

full Constitutional equality because she is not equally protected by the United States

Constitution, or Massachusetts law.

       76. When the ERA becomes law, Massachusetts officials will be required to repair

the hate crime statute to ensure the equal protection of Ms. Weitbrecht and all females.

       77. Ms. Weitbrecht has been subjected to a needless increased risk of




                                                21
          Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 22 of 26



violence because she is female, and not currently equally protected by law. She has a protectable

legal interest in ensuring that government officials regard the ERA as a validly enacted

amendment to the United States Constitution, and begin the process of examining and repairing

sex discriminatory laws, regulations and policies, including the Massachusetts hate crime statute,

which currently excludes females from its protection.

                                            COUNT I
                               (Article V of the U.S. Constitution)

        78. Plaintiffs repeat and reallege each of the prior allegations in this complaint.

        79. Congress cannot limit the amount of time that States have to ratify a constitutional

amendment because Article V of the United States Constitution nowhere grants Congress the

power to impose deadlines. Under Article V, an amendment becomes valid when three-fourths of

the states ratify it.

        80. When Congress proposed the ERA in 1972, it imposed a seven-year ratification

deadline on the states by enacting a separate deadline provision. In 1978, Congress enacted

another statute, extending the deadline to 1982. As Congress had no authority to impose an

extra-textual ratification deadline on the states, the ERA ratification deadline is null and void and

without any legal effect.

        81. If Congress has authority to impose ratification deadlines on the States, it must do so

in a constitutional manner. By enacting the ERA deadline as an extra-textual provision, separate

from the text of the ERA itself, Congress violated Article V and the ERA deadline is null and

void and without any legal effect.

        82. The Archivist has recorded thirty-seven states’ ratifications, including from Nevada

in 2017 and Illinois in 2018, which occurred after the expiration of the ERA deadline. The

Archivist refused to record Virginia’s ratification in 2020.



                                                  22
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 23 of 26



        83. The Archivist’s recordings of 37 ERA ratifications to date were legal and are

consistent with the clear text of Article V. The Archivist’s refusal to record Virginia’s

ratification, and refusal to record ratification of the ERA itself, is illegal and not consistent with

the clear text of Article V.

                                       COUNT II
                          (Tenth Amendment to the U.S. Constitution)

        84. Plaintiffs repeat and reallege each of the prior allegations in this complaint.

        85. Congress cannot limit the amount of time that States have to ratify a constitutional

amendment because the Tenth Amendment to the United States Constitution provides that all

rights not specifically granted to the federal government are reserved to the States, and the

United States Constitution nowhere grants to Congress the power to impose extra-textual

statutory deadlines on the States. Under the Tenth Amendment, and in light of Article V which

states that an amendment becomes valid when three-fourths of the states ratify, the States have

authority to ratify, or not, unrestrained by the federal government.

        86. When Congress proposed the ERA in 1972, it imposed a seven-year ratification

deadline on the states by enacting a separate provision that was not part of the ERA itself. In

1978, Congress enacted another law, extending the deadline to 1982. The extra-textual ERA

deadline encroached unconstitutionally on the States’ Article V right to ratify. Thus, the ERA

deadline is null and void and without any legal effect.

        87. If Congress has authority to impose ratification deadlines on the States, it must do so

in a constitutional manner. By enacting the ERA deadline as an extra-textual provision, separate

from the text of the ERA itself, Congress violated Article V and the ERA deadline is null and

void and without any legal effect.

        88. The Archivist has recorded thirty-seven states’ ratifications, including from Nevada



                                                  23
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 24 of 26



in 2017 and Illinois in 2018. The Archivist refused to record Virginia’s ratification in 2020, and

refused to record the ERA itself as a duly ratified amendment to the U.S. Constitution.

        89. The Archivist’s recordings of 37 ERA ratifications thus far were legal and

consistent with the clear text of Article V and the Tenth Amendment.

                                           COUNT III
                               (Article V of the U.S. Constitution)

        90. Plaintiffs repeat and reallege each of the prior allegations in this complaint.

        91. A State cannot rescind its ratification of a constitutional amendment. Any attempt to

do so is null and void.

        92. Five States—Nebraska, Idaho, Tennessee, Kentucky, and South Dakota—have voted

to rescind their prior ratifications of the ERA. These efforts have no legal effect and are null and

void.

        93. The Archivist correctly refused to record any rescissions of prior ratifications because

That would not be consistent with the plain language of Article V, or Supreme Court precedent.

        94. The Archivist’s actions to date are constitutional and consistent with the clear text

of Article V.

                                            COUNT IV
                                          (All Writs Act)

        95. Plaintiffs repeat and reallege each of the prior allegations in this complaint.

        96. The Archivist is mandated to perform the ministerial task of recording state

ratifications of, and ratified amendments to, the U.S. Constitution.

        97. The Archivist is mandated to record Virginia’s ratification of the ERA.

        98. The Archivist currently faces legal action in federal court in Alabama to prevent him




                                                  24
            Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 25 of 26



from recording Virginia’s ratification, require him to remove prior ratifications by other states,

and prevent him from recording the ERA as a duly ratified amendment to the U.S. Constitution.

       99. Plaintiffs have no plain, speedy, and adequate remedy at law, other than the remedies

requested by this action.

       100. Failure to record the ERA as a duly ratified amendment threatens to cause harm,

and will continue to cause harm to Plaintiffs’ rights, and the rights of similarly situated others,

and is unlawful, unreasonable and exceptional.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and against Defendant and provide the following relief:

       i.       A declaratory judgment that the ERA is the duly ratified twenty-eighth
                Amendment to the U.S. Constitution;
       ii.      A declaratory judgment that the extra-textual ERA ratification deadline is a
                constitutional nullity;
       iii.     A declaratory judgment that Nebraska, Idaho, Tennessee, Kentucky, and South
                Dakota did not and may not validly rescind their prior ratifications of the ERA
                because such rescissions are not permitted under the Constitution;
       iv.      A writ requiring the Archivist to record all states’ decisions to ratify
                the ERA, irrespective of the deadline;
       v.       A writ prohibiting the Archivist from removing previously recorded ratifications
                of the ERA;
       vi.      A writ requiring the Archivist to record Virginia’s ratification of the ERA;
       vii.     A permanent injunction precluding the Archivist from removing previously
                recorded ratifications, or from recording rescissions from Nebraska, Idaho,
                Tennessee, Kentucky, and South Dakota;
       viii.    A preliminary injunction granting the above relief during the pendency of this
                action;
       ix.      Plaintiffs’ reasonable costs and expenses of this action, including attorneys’ fees;
                and
       x.       All other relief to which Plaintiffs might be entitled.




                                                 25
         Case 1:20-cv-10015-DJC Document 5 Filed 02/29/20 Page 26 of 26



                                                            Respectfully submitted,

                                                            WENDY MURPHY

                                                            /s/ Wendy J. Murphy

                                                            New England Law|Boston
                                                            154 Stuart Street
                                                            Boston, MA 02116
                                                            617-422-7410
                                                            wmurphy@nesl.edu

Dated: February 29, 2020




                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorneys of
record for each party by the ECF filing system.


/s/Wendy J. Murphy

Wendy J. Murphy

Dated: February 29, 2020




                                               26
